People v Watts (2017 NY Slip Op 02150)





People v Watts


2017 NY Slip Op 02150


Decided on March 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2017

Tom, J.P., Friedman, Mazzarelli, Kapnick, Kahn, JJ.


2853/13 3490A 871/14 3490

[*1] The People of the State of New York, Respondent,
vRodney Watts, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Arielle Reid of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgments, Supreme Court, New York County (Robert M. Stolz, J. at pleas; Daniel P. FitzGerald, J. at sentencing), rendered April 8, 2015, convicting defendant of two counts of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 2½ to 5 years, unanimously affirmed.
The indictments, charging defendant with second-degree criminal possession of a forged instrument under Penal Law § 170.25, in that he possessed counterfeit concert and New York Knicks tickets, were not jurisdictionally defective. As we determined in an alternative holding in People v Davis, 127 AD3d 614 [1st Dept 2015], lv denied 26 NY3d 928 [2015]), such tickets were written instruments that purported to "evidence, create, transfer, terminate or otherwise affect a legal right, interest, obligation or status" (Penal Law § 170.10 [1]). We have considered and rejected defendant's arguments for revisiting our determination in Davis.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 23, 2017
CLERK